Citation Nr: 0845083	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Whether new and material evidence has been received  to 
reopen a claim for service connection for a heart condition.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to October 
1979, with subsequent reserve duty.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, MI, that denied the benefits sought 
on appeal.  

The issues of entitlement to service connection for 
hypertension and a heart condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service 
connection for a heart condition.

2.  The evidence pertaining to the veteran's heart condition 
received subsequent to the January 2004 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1. The January 2004 rating decision that denied service 
connection for a heart condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a heart condition. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2004 rating decision, the veteran was denied 
service connection for a heart condition, and he was also 
advised of his appellate rights in January 2004.  The veteran 
did not appeal this decision and it became final.  In October 
2005 the veteran filed a claim to reopen his previously 
denied claim for service connection for a heart condition.  
For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the January 2004 rating decision 
denying the veteran's claim for service connection for a 
heart condition includes private medical records and lay 
evidence.  This evidence is new because it was not previously 
associated with the claims file.
The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  A review 
of the January 2004 rating decision reveals that the 
veteran's claim for service connection was denied because 
there was nothing to support the in-service incurrence of the 
condition.  Since that time, in October 2007 the veteran's 
sister submitted a letter stating that the veteran's heart 
problems began while he was in the military.  His mother also 
submitted a letter stating that she remembers the trouble the 
veteran had with his heart from within one year of his 
discharge, and that the condition progressively worsened over 
the years.  This lay evidence supports the in-service 
incurrence of the veteran's heart condition, and as such, 
raises a reasonable possibility of substantiating the claim.  
See e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 5 
(Fed. Cir. July 3, 2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
For these reasons the veteran's claim for a heart condition 
is reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, because the instant decision reopens the veteran's 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a heart condition is 
reopened.


REMAND

A remand is required in order to obtain outstanding VA 
treatment records.  In a June 2006 VA Form 21-4138, the 
veteran stated he is currently treated at the VA facility in 
Jackson, Mississippi.  No attempt was made to obtain these 
records and there no VA treatment records have been 
previously associated with the claims file.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the 
contents of VA records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records must be 
obtained.

A remand is also required in order it is essential that 
details about the character of the veteran's service be 
ascertained before adjudication can take place.  The claims 
file contains service medical records from the veteran's 
reserve duty, however, there is no documentation verifying 
the dates the veteran served in the Air Force Reserve.  
Additionally, the veteran's duty status, including whether 
his service at that time constituted active duty for training 
or inactive duty for training, is unknown.  It does not 
appear this information was ever requested by the RO.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  This 
information should be requested.

Finally, a remand is required in order to afford the veteran 
a VA examination for the claims on appeal.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the veteran has a current diagnosis of both a heart 
condition and hypertension, documented, for example, in 
private medical records of June 2007 and November 1999, 
respectively.  The veteran's service medical records 
additionally contain diagnoses of both hypertension and a 
possible heart condition.  Hypertension was documented, for 
example, in examination reports of August 1991 and September 
1987.  As for his heart condition, in March 1974 the veteran 
complained of being dizzy for a week all the time.  In June 
1976 a syncopal episode was documented.  In a June 1979 
examination report, the veteran's dizziness and fainting 
spells were noted.  In September 1991 an EKG revealed non-
specific T-wave changes, which may represent early LVH [left 
ventrical hypertrophy]."  The Board notes that the veteran's 
current heart condition is manifested by dizzy spells and 
syncopal episodes, documented, for example, in private 
treatment records of November 2001 and March 2002.  The 
veteran has never been afforded a VA examination for the 
conditions on appeal.  A VA examination is necessary to 
adjudicate these claims.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VAMC facility 
in Jackson, Mississippi.  Ask the veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Air Force Reserve, and 
(2) forward any and all available service 
medical records associated with such duty 
that are not already incorporated in the 
record.  If no additional service medical 
records are located or if the dates and 
character of the veteran's service in the 
Air Force Reserve cannot be ascertained, 
a written statement to that effect should 
be requested for incorporation into the 
record.

3.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of the following 
conditions:
a.	hypertension
b.	heart condition  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical notations described above, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
hypertension and heart condition had 
their onset during service or are in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


